DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180146471 A1) in view of Moustafa et al. (US 20200008018 A1).

Regarding claim 1, method of claim 1 is performed by the apparatus of claim 10.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 10 (apparatus) for the method of claim 1.

Regarding claim 2, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein the platooning information message includes at least one of ID information for identifying a message transmitter transmitting the platooning information message, platooning group ID information for identifying a platooning group where the message transmitter belongs, platooning role information indicating a role of the message transmitter, platooning member count information indicating a number of members of the platooning group, platooning destination information indicating a geographical location of a destination of the platooning group, or platooning route information indicating a geographical location of at least one route of the platooning group (Xu, Par. 125).  

Regarding claim 3, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein the concatenation request message includes at least one of ID information for identifying a message transmitter transmitting the concatenation request message, platooning group ID information for identifying a platooning group with which the message transmitter desires to concatenate, or function information indicating a function associated with the message transmitter, and wherein the concatenation response message includes at least one of the ID information or the platooning group ID information (Xu, Par. 129).  

Regarding claim 4, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 3, wherein the concatenation response message further includes concatenation location information indicating a location of concatenation of the platooning group (Xu, Pars. 132-133), and wherein forming the concatenation with (Xu, Pars. 132-133).  

Regarding claim 5, the combination of Xu and Moustafa teaches previous claim.  The combination further teaches the V2X communication method of claim 1, wherein forming the concatenation includes configuring a vehicular role to allow the vehicle with the V2X communication device to play a role as a leading vehicle of an original platooning group (Xu, Fig. 3 and Par. 51) and a role as a member vehicle of a newly concatenated platooning group (Xu, Fig. 3 and Par. 55).  

Regarding claim 10, Xu teaches V2X communication device (OBU of adjacent vehicle (i.e. V2X communication device) [Xu, Fig. 8 and Par. 90] and OBU of lead vehicle (i.e. external V2X communication device) [Xu, Fig. 8 and Par. 85]), comprising: a memory storing data (Xu, Par. 175); a communication unit transmitting and receiving a wireless signal (Xu, Fig. 14); and a processor controlling the communication unit (Xu, Pars. 168-169), wherein the processor: receives a platooning information message from an external V2X communication device (Xu, Fig. 10  and Par. 127, adjacent vehicle (i.e. V2X communication device) receives broadcast message sent by lead vehicle), the platooning information message including information for a platooning group (identification (i.e. information) of the vehicle team (i.e. platooning group) [Xu, Par. 125]) where a vehicle with the external V2X communication device belongs (wherein the lead vehicle is located in coverage region [Xu, Fig.8]); determines whether to form a concatenation with the platooning group based on information included in the platooning information message (Xu, Pars. 127-128); upon determining to form the concatenation, transmits a concatenation request message for requesting the concatenation to the external V2X device (Xu, Fig. 10 and Par. 129, sends a request message to the lead vehicle for requesting to join (i.e. concatenation) the vehicle team)); receives a concatenation response message (Xu, Fig. 10 and Par. 132-133); and forming a concatenation with the platooning group (Xu, Par. 90).
However, Xu fails to explicitly mention “the identification (i.e. information) of the vehicle team (i.e. platooning group)” as taught above is corresponding to “the coverage region” as taught above.
Moustafa teaches the multicast group address (i.e. information of the platooning) is composed of a service category identifier and the location information for the geographical area (i.e. coverage region) (Moustafa, Figs. 4-5 and Par. 43).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Moustafa into Xu in order to allow the communication enabled devices to join the multicast group corresponding to the multicast group address of the geographical region (Moustafa, Abstract).

Regarding claim 11, apparatus of claim 11 is performed by the method of claim 2.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 2 (method) for the apparatus of claim 11.

Regarding claim 12, apparatus of claim 12 is performed by the method of claim 3.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 3 (method) for the apparatus of claim 12.

Regarding claim 13, apparatus of claim 13 is performed by the method of claim 4.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 4 (method) for the apparatus of claim 13.

Regarding claim 14, apparatus of claim 14 is performed by the method of claim 5.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 5 (method) for the apparatus of claim 14.


Claims 6-8 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180146471 A1) in view of Moustafa et al. (US 20200008018 A1) and in further view of Pinheiro et al. (US 20200021451 A1).

Regarding claim 6, the combination of Xu and Moustafa teaches previous claim. 
However, the combination of Xu and Moustafa fails to teach claim 6.
 Pinheiro teaches the V2X communication method of claim 1, further comprising: transmitting a merge request message for requesting to merge with the platooning group to the external V2X device (Pinheiro, Fisg. 11-12 and Par. 77); receiving a merge response message responsive to the merge request message from the external V2X device (Pinheiro, Fig. 11 and Par. 78); and merging with the platooning group (Pinheiro, Figs. 11-12 and Par. 78).  
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Pinheiro into Xu in order to autonomous vehicles exchange messages and synchronize their planned trajectories to optimize driving patterns (Pinheiro, Par. 2).

Regarding claim 7, the combination of Xu, Moustafa, and Pinheiro teaches previous claim.  The combination further teaches the V2X communication method of claim 6, wherein the merge request message includes at least one of ID information for identifying a message transmitter transmitting the (Pinheiro, Fig. 11, Device1_ID (i.e. group ID of platoon A), Device2_ID (i.e. group ID of platoon B)).  

Regarding claim 8, the combination of Xu, Moustafa, and Pinheiro teaches previous claim.  The combination further teaches the method of claim 6, wherein merging with the platooning group further includes transmitting a merge notification message to member vehicles of an original platooning group (Pinheiro, Figs. 11-12 and Par. 79, device 1 announces to all platoon A members about platoon B and identifies the leader as device 2.  Device 1 and the other devices in platoon A join the platoon B); and configuring a vehicular role to allow the vehicle with the V2X communication device to play a role as a member vehicle of a newly merged platooning group (Pinheiro, Par. 79), and wherein the merge notification message includes platooning group ID information for identifying the original platooning group and new platooning group information for providing information for the newly merged platooning group (Pinheiro, Fig. 11, Device1_ID (i.e. group ID of platoon A), Device2_ID (i.e. group ID of platoon B)).

Regarding claim 15, apparatus of claim 15 is performed by the method of claim 6.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 6 (method) for the apparatus of claim 15.

Regarding claim 16, apparatus of claim 16 is performed by the method of claim 7.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 7 (method) for the apparatus of claim 16.

Regarding claim 17, apparatus of claim 17 is performed by the method of claim 8.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 8 (method) for the apparatus of claim 17.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 20180146471 A1) in view of Moustafa et al. (US 20200008018 A1) and in further view of Fehrenbach et al. (US 20200092685 A1).

Regarding claim 9, the combination of Xu and Moustafa teaches previous claim. The combination of Xu and Moustafa further teaches the V2X communication method of claim 1, further comprising: separating the concatenation, the separating including transmitting a leave notification message to the external V2X communication device (Xu, Pars. 63-64).
However, the combination of Xu and Moustafa fails to teach the V2X communication method of further comprising: wherein the leave notification message includes at least one of ID information for identifying a message transmitter transmitting the leave notification message or platooning group ID information for identifying a platooning group from which the message transmitter desires to leave.
Fehrenbach teaches such feature (Fehrenbach, Fig. 5 and Pars. 390, 679-682). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Fehrenbach into the combination of Xu and Moustafa in order to coordinate communication within a cellular wireless communication network (Fehrenbach, Abstract).

Regarding claim 18, apparatus of claim 18 is performed by the method of claim 9.  They recite same scope of limitations.  Applicant is kindly advised to refer to rejection of claim 9 (method) for the apparatus of claim 18.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914.  The examiner can normally be reached on Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Cindy Trandai/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        8/26/2021